OFFICE OF THE ATTORNEY     GENERAL   OF TEXAS
                            AUSTIN




Eonorable Paul T. Halt
County Attommy
Au&tin,    Texas
Honorable Paul T. Eolt, Page 2



          Aaaooiation state~that they will disooatinua
          reaairhg  any outeide inaome if the property
          is deolared exempt.m
          In aonneotion rith your letter 0r Iiay z9th y0u nub-
mittsa to us your brief ooatalalng the further statement that
the aorporatlon haa no oapltal stoak and is not operated for
pmrit, deolares no dlridemds and ml only aouree Of roylbnum
la dues paid by ita members. You furtkar rdyised that the
assooiatlon does eoam okaritable work. Jt is oonorded that
tka ranting of a part of the building to:a.danding sohool
would be euffiofent to ~estxoy any exuptIci,~whioh might
otherwise exist aad that the aesoointioarill'4k~nti~
suck ranting Ln the .srent that la the only ob#tio&a %o the
ala5.mingof the 8xamptio.nfrom taiation.
          ArthI+   8, seotion 2, of the St+d&&itution        pi-o-
ridea that:
               "The leglalature may by geaewl laws
          exempt from taxation . . i lnstltutioaa OS
          purely publla oharityg . . + and all:lawl
          oxampting property from taxation other thaa
          the above mentioned shall be null and v01d.~
          Seation 7 or Artlole 7180, Bevlssd3?iti,statuto6
wae snaoted la pursuanaa to the above o&a~~tutlonalprorislon
and the ftrat ssatenae thereof read6 as followirr
               "7. Publio oharlties - All bu.il~8
          belonging to institutions or purely publio
          oharity, together with the lands be&on&g
          to and oocupled by maoh institutions not'
          leased or otherwlm used with a tier to
          profit, unless such rents,and proffts and
          all moneys and oredlts are appropriated
          by suoh institutlone solely to sustain ruoh
          institution8 and for.the benefit of t&e &ok
          and disabled   maber#a and their,famUie8 aad
          the b&a1     of the uama, or for the xfaiati-~
          name of permona whoa.umbls-'to provide ior
          theaselves, whethw suoh persons are embers
          OS suah %natitutlons or a&*"~
Honorable Paul T. Rolt, Page 3



          Exemptions from taxation are not favored and in
order for a person to rearire the benefits al auoh exemption
the burden is upon klm to show that his property clear4
aomsa within the same. B. P. 0. E. Lo684 No. 151 Y. City
of Houston, 44 S. E. (2) 4821 Santa Roaa Inflnaary v. City
of San Antonio, 259 '2.\-.926. The faots aubmittsd to US
are not auffloient to show that this property is entitled to
exemption rrom ad valorem taxatbon. Our oourts hare held
that the word npursly" as used in Art1014 0, Ssotlon 8, of
the Constitution is ~ntendsd to mdifp the word *oharityv
and not the word "publio". Therefore, for an lnstitutlon
to be one of purely publio oharity it must be one who88
property is uaed wholly and erolusi~ely for ohari.tabl8pur-
pos4e. B. P. 0. E. Lodge No. 161 v. city.0r Houston, 8upra;
city of Houston v. Saottlsh Rite Benevolent Assoolatlon,
          078. Ae stated ln Santa Rosa Infirmary v. City
250 s. 1.:.
or San Antonio, 259 s. W. 920, by the comadsslon of Appenls,
Seotlon 2 of Art1014 S of the conetitution sxpr888ly maha
null and void all exemptions attempted thereunder by the
lsgi&lature unless authorized by the oonstltutlonal prod-
*ion itself. From the opinion of the Court of Oivil Appeals
in the oass or B. F. 0. E. Lodge No. 151 v, city of BQu8ton,
8upra, we quote as followsr
               *mm   a 0arefa.xoon8~doratf0n 0r the
          raoord, we have ooneluded that appellant is
          not, within the intent of the laa, an in8ti-
          tution of~pursly pub110 aharity beoaua8:
              "(a) It appear6 to us that the objsot
         to be attained by It is not wholly altruis-
         tic, but that the prlaa'objsot or the organi-
         zation 18 soolal. It is a seorst rrateirnel
         organization with a eeeret ritual. Its
         meatbore are oarofdly solested, and tko
         favor8 and pleaaurss of the lodge are 8on-
         fined to ita membership, so muoh so that
         outsldd visitors  taay not even; by lnvlta-
         tion of a member, partialpate   in the w
         8osial aatlvltls8 there oarried   on.  Its
         pool and billiard tables; aard tables,
         do&no tables, ohsaksr tables, barbarahap,
         restaurant, aold drink stand, &ymaaelum+
         natatorlum~4l44trf4 baths; bewling allAys,
         and other foaturesc are for the plaasura
Honorable Paul T. Holt, Psi544



          and aonv4ni4no4 of its members only. The use
          of these means of sooial co&tact4 are opsn
          to the msmbsrshlp from twelve noon to twelve
          midnight seven days in the week. Aad It
          rurther appears tket many soalrl Canoes --'
          not chzrlty dances, but danaes for the sn-
          tcrtalnment and pleasure of the membership
          of the Lodge and the lady members qf their
          familier.-- are hod in the bulldin e&oh
          year. Exalts% Euler O'Bryan testlfisd:
          Ye co in for a great deal of soalal
          aatlvity, or enough to keep the members ln-
          tereete%.~
                "If these social feature6 were absent,
          we question whether the order would carry on.
          be think that the record rsfleots that tka
          gain In social pl444ura4 and aontaoti$~p~vidsd
          for, growing out of au6 prsotlaed.by the or-
          ganlza~ion.form the chief consideration for
          it8 axlatanoa, -A bull%lng use% as the Pciad-
          gisrtsrs of a lodge or a fraternal order of
          a .okarltabl.aoharaater is~not exempt $f ona
          or, the Uomlnsnt uses of the building is for
          ths eoalal enjoyment of the membership, ginoa
          suak P.buildingi in its legal aspeot, is no
          different from the alubkouae of an ordinary
          40c141 alub.* 26 Barb. C. L. 319. The many
          admirable aota of okarlty dons by the or-
          ganlzation sra to be oomtnsn%ad,but do,thay
          constitute the ~onlp;~orthe whole, purpose
          of the institution?' Ia not the ahsrity
          feature but an lnaldant to the whole?*
          We also dirsot attention to tha'aases of City of
Houston v. Soottisk Rite Benavolent AssOaistiOn, 220 6. x.
978, by the Supreme Court an% lLasonioTemple Aseobiation
Y. Amsrillo Indepen%ent Sohool Dietriot, 14 S. W. (2) 122,
wherein exemption from taxation was denied to bulldings
owned an% oaauplsd by:laasonloorgsnizatlone. The raots
submitted to WI do not show that the property owned by the
Austin Knights of Columbus Hums Aesooiation is exempted
:




    FfonorablePaul T. Halt, Page 5



    from taxation and OUT anmver to your question, therefore,
    is in the negative.

                                        Yours very truly




                                                    Aaaistant

    GRL:FL



     APIWZ?“AUG   18, 1939

          -*-

     ATTORNEY GIWQW, Ol?Ttis